Citation Nr: 0513458	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-21 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.  
Further, the record reflects he had additional service in the 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, which denied the claim.  
Although the RO originally denied the claim as not well-
grounded in a November 1999 rating decision, the record 
reflects that it subsequently readjudicated this claim on the 
merits in an October 2002 rating decision apparently pursuant 
to Section 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA) which provides that cases denied as not well grounded 
after July 14, 1999, may be readjudicated upon the request of 
the claimant or the Secretary's own motion.  

The record reflects that the veteran also submitted a Notice 
of Disagreement to the denial of service connection for 
diabetes mellitus type II, hypertension, headaches, and 
depression as a separate condition from the PTSD.  However, 
the veteran withdrew these issues from appeal by a December 
2003 statement.  38 C.F.R. § 20.204.

For the reasons stated below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, the provisions of 
38 C.F.R. § 4.125(a) require that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In various statements, including a completed PTSD 
Questionnaire received in January 1999, the veteran has 
contended that he has PTSD due to an incident that occurred 
on active duty when he was in flight in a C-135 aircraft from 
New Jersey to Kentucky.  He reported that the plane made a 
sharp turn and then kept on to Kentucky, that everyone was 
shaken up, and that he found out 2 days later that it was 
said they had a "near miss" (air collision).  In addition, 
he reported that when he had to fly back to New Jersey from 
Kentucky he was informed by the load master that when the 
heater came on the red light in the ceiling would come on and 
a horn would blow.  However, the same thing would occur in 
the case of an emergency.  The veteran reported that during 
his flight the red light did come on and the horn blew, he 
almost passed out, then remembered it was the heater.

The evidence in support of the veteran's claim includes an 
October 2003 private psychiatrist's statement, as well as a 
March 2004 Vet Center's statement, which essentially 
diagnosed the veteran with PTSD based upon his account of a 
"near miss" with another aircraft while in flight during 
active service.

The veteran's representative has contended that additional 
development is necessary in the instant case.  Specifically, 
follow-up to verify the purported stressors, and an 
examination to address the etiology of the PTSD.

In light of the duty to assist, the Board concludes that an 
attempt should be made to verify the veteran's purported 
stressors.  Accordingly, a remand is necessary.

The Board further notes that it does not appear that the 
clinicians who diagnosed the veteran with PTSD actually 
reviewed his claims folder in conjunction with this 
diagnosis.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin, 1 Vet. 
App. at 175; see also 38 C.F.R. § 3.159(c)(4).  Thus, the 
Board concludes that a remand is necessary in order to 
determine the current nature and etiology of the veteran's 
psychiatric disorder.

As a VA examination may be necessary in this case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request additional 
information from the veteran regarding 
his purported in-service stressors, to 
include specific dates and places where 
these events occurred.

2.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify, these stressors through official 
channels.

3.  If any stressor is verified, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his purported psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

Following examination of the veteran, the 
examiner should make a specific 
determination as to whether the veteran 
has PTSD in accord with the criteria 
found in Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) 
(which has been adopted by the VA in 38 
C.F.R. §§ 4.125, 4.130).  Additionally, 
the examiner should state the stressor 
upon which the diagnosis is based.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in August 2004, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



